IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-20438
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROSA MARTINEZ MARTINEZ,
also known as Nina, also
known as Maria Cristina Torres,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-393-2
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant appeals the sentence imposed upon her guilty-plea

conviction for aiding and abetting the possession with the intent

to distribute cocaine.   She argues that the district court erred

in denying application of the safety-valve provision provided in

U.S.S.G. § 5C1.2 because she timely provided to the Government

all information and evidence she had concerning the offense.

     Under § 5C1.2, the district court may sentence a defendant

without regard to the statutory minimum sentence if it is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
determined, inter alia, that the defendant truthfully provided

the Government with “all information and evidence the defendant

has concerning the offense[.]”    § 5C1.2(5).   We review a district

court’s refusal to apply § 5C1.2 based on factual findings for

clear error.     See United States v. Flanagan, 80 F.3d 143, 145

(5th Cir. 1996).    We perceive no such error here.

     AFFIRMED.